Citation Nr: 0007514	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a service-
connected anxiety reaction, evaluated as 30 percent 
disabling, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  He was a prisoner of war (POW) of the German 
government for 119 days, reportedly from December 1944 to 
April 1945.  The veteran died in August 1992, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claim.

The case was previously before the Board in March 1999, when 
it was remanded for further adjudication.  The requested 
development was accomplished by means of a July 1999 
supplemental statement of the case.  The Board now proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to a 
disability rating in excess of 30 percent for a service-
connected anxiety reaction for purposes of accrued benefits 
has been obtained.

2.  Prior to his death, the veteran actively participated in 
group therapy and related well to other members.



CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
entitlement to a disability rating in excess of 30 percent 
for a service-connected anxiety reaction for the purpose of 
accrued benefits, and VA has satisfied its duty to assist her 
in development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999). 

2.  The criteria for a disability rating in excess of 30 
percent for a service-connected anxiety reaction for the 
purpose of accrued benefits have not been met.  38 U.S.C.A. 
§ 1155, 5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.1000, 4.7, 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In April 1947, the RO granted the veteran entitlement to 
service connection for psychoneurosis, anxiety state, with 
pyroplasm.  A 30 percent disability rating was assigned, 
effective from November 1945.  In September 1948, the 30 
percent disability rating was reduced to 10 percent, 
effective from November 1948.  By means of an October 1988 
rating decision, the RO increased the disability rating to 30 
percent, effective September 1988.  The veteran was notified 
the RO's decision and of his appellate rights in an October 
19, 1988, letter, and did not appeal.

In October 1991, the veteran sought reevaluation of the 
disability rating assigned for his service-connected anxiety 
neurosis.  In conjunction with his claim, VA outpatient 
treatment records dated from March to October 1991 were 
obtained.  These records showed that he participated in group 
therapy and was on medication.  He was described as alert and 
active in October 1991.

The RO denied entitlement to a disability rating in excess of 
30 percent for the veteran's service-connected anxiety 
reaction in December 1991 and he appealed to the Board.  In 
March 1994, the Board remanded the case to obtain additional 
VA treatment records and to afford the veteran a VA 
examination to assess the severity of his service-connected 
anxiety reaction.  

The veteran died during hospitalization on August 21, 1992.  
Final diagnoses included bladder cancer and status post 
exploratory laparotomy with ileal conduit.  The death 
certificate listed metastatic bladder cancer as the immediate 
cause of the veteran's death.

The appellant submitted an Application for Dependency and 
Indemnity Compensation (DIC) or Death pension by a Surviving 
Spouse or Child (Including Accrued Benefits and Death 
Compensation, Where Applicable) to the RO in September 1992.  
She had been married to the veteran since November 1950.  She 
indicated in July 1994 that she wanted to continue her 
"husband's appeal that was before the Board of Veterans 
Appeals at the time of his death August 21, 1992."  

The RO denied the accrued benefits claim in January 1995 and 
the appellant appealed to the Board.   On appeal, the 
appellant maintained that the veteran was totally disabled 
due to his service-connected psychiatric disability prior to 
his death.  He was reportedly unable to work after lung 
surgery in 1985 and always had difficulty sleeping.

In June 1995, VA treatment records of the veteran, dated from 
1980 to 1992, were associated with the claims folder.  These 
records showed that he regularly participated in group 
therapy, beginning in 1987.  Generally, he was an active 
participant, in good spirits and related well to other 
members.  His behavior was appropriate.  He had some problems 
with alcohol and poor sleep.  He continued to take 
medication.  More recent records dated from 1990 to 1992 
showed that he continued to be active and alert in the group 
and took medication.  He was described as alert and oriented 
in August 1991 and in April and May 1992.


II.  Legal analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.1000(a)(1)(i) (1999).  Under 38 U.S.C.A. § 5121(c), the 
only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c) (West 
1991); see Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim); see also Jones v. West, 136 F.3d. 1296 
(Fed. Cir. 1998).  

In this case, the veteran was denied entitlement to a 
disability rating in excess of 30 percent for his service-
connected anxiety reaction in December 1991, and he perfected 
an appeal to the Board.  Because the decision was not yet 
final at the time of the veteran's death in August 1992, the 
Board finds that the claim was pending at the time of the 
veteran's death.  See 38 C.F.R. § 20.302 (1999).  

Following the veteran's death, the appellant submitted an 
application for DIC benefits to the RO in September 1992, 
within one year of the date of the veteran's death.  A claim 
by a surviving spouse for DIC shall also be considered a 
claim for accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 
1991).  The Board concludes that filing a timely application 
for accrued benefits is equivalent to establishing a well-
grounded claim for those benefits, although ultimate 
entitlement to the benefits depends on whether entitlement 
would have been established for the benefits sought by the 
veteran in the underlying derivative claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating). 

Here, sufficient evidence for an equitable disposition of the 
appellant's appeal has been obtained and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran's service-connected anxiety neurosis was 
evaluated under Diagnostic Code 9400.  During the pendency of 
this claim, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date. Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, as the veteran died in 
August 1992 and, as a result, there are no treatment records 
dated subsequent to August 1992, the Board may evaluate the 
claim for a disability rating in excess of 30 percent for the 
purpose of accrued benefits under only the old criteria in 
the VA Schedule for Rating Disabilities.  For any date prior 
to November 7, 1996, the Board cannot apply the revised 
mental disorder rating schedule. 

Under the criteria for rating anxiety neurosis prior to the 
revisions made to this criteria in November 1996, a 30 
percent rating was assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability, flexibility, and 
efficiency levels were so reduced as to result in 
"considerable" industrial impairment warranted a 50 percent 
evaluation.  A 70 percent  rating was provided when the 
ability to maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The Board has reviewed all of the relevant evidence that was 
of record at the time of the veteran's death.  The complete 
VA treatment records are considered to be in file at the date 
of the veteran's death, even though they were not obtained 
until July 1995.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (The Secretary has constructive knowledge of VA 
records, and where such records could reasonably be expected 
to be part of the record considered by the Secretary, they 
should be made part of the record).  Unfortunately, these 
records provide very little information concerning the 
severity of the veteran's service-connected anxiety reaction.  
The veteran died before he could be examined by VA as 
requested in the March 1994 remand.  The Board finds that the 
criteria for the next higher, or 50 percent, evaluation were 
not met or nearly approximated.  38 C.F.R. § 4.7 (1999).  The 
medical records indicate that the veteran was an active 
participant in group therapy and related well to other 
members.  He was also married to his wife for many years.  
Accordingly, he was able to maintain some personal 
relationships.  There was essentially no evidence showing 
that he was industrially impaired due to the service-
connected anxiety reaction in the recent years prior to his 
death.  As there was no evidence showing that the veteran's 
service-connected anxiety neurosis resulted in considerable, 
or "rather large in extent or degree," social and 
industrial impairment, the preponderance of the evidence is 
against assigning a disability rating in excess of 30 percent 
for the veteran's service-connected disability, for the 
purpose of accrued benefits.  38 C.F.R. § 3.102 (1999).
  


ORDER

Entitlement to an increased disability rating for a service-
connected anxiety reaction, evaluated as 30 percent 
disabling, for the purpose of accrued benefits, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

